Citation Nr: 0415276	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  93-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for asthma, claimed as the 
residual of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

The Board, in a September 1996 decision, denied the veteran 
entitlement to service connection for the residuals of 
mustard gas exposure, to include bronchial asthma, 
hypertension and an eye disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In an April 2000 Memorandum Decision, the Court reversed, in 
part, the Board's September 1996 decision pertaining to the 
denial of service connection for asthma, claimed as a 
residual of exposure to mustard gas, and remanded that 
portion of the decision to the Board for readjudication and a 
decision supported by an adequate statement of reasons or 
bases.  The Memorandum Decision affirmed, in part, the 
Board's September 1996 decision pertaining to the denial of 
service connection for hypertension and for an eye disorder.  

In a November 2000 decision, the Board found that the 
veteran's claim for service connection for asthma, as the 
residual of exposure to mustard gas, was well grounded and 
remanded the issue to the RO for further development.  
Following completion of the requested development, the RO 
denied the claim and returned the case to the Board.  In July 
2002, the Board again remanded the case to the RO in order 
that the veteran might be afforded a Travel Board hearing to 
be held at the RO before a Veterans Law Judge.  That hearing 
was held before the undersigned, in November 2002.  

In a March 2003 decision, the Board denied the veteran 
entitlement to service connection for chronic asthma, on both 
a direct basis and as a residual of exposure to mustard gas.  
The veteran appealed the Board's decision to the Court.  

In a September 2003 order, the Court granted the parties' 
Joint Motion for Remand of the Board's March 2003 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision and remanded the issue of 
service connection for asthma, claimed as a residual of 
exposure to mustard gas, to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In its March 2003 decision, the Board addressed the VCAA and 
noted that the veteran had been informed of the evidence 
necessary to substantiate his claim.  It was pointed out in 
the decision that the Statement of the Case, issued in 
December 1992, and Supplemental Statements of the Case, 
issued in April 1993, February 1996, January 2002, February 
2002, and March 2002, provided him with notice of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.  Therefore, the 
veteran had been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
Board further noted that VA had provided the veteran with 
current ophthalmology examinations, and he had been afforded 
both a March 1993 personal hearing before a hearing officer 
and, in November 2002, a Travel Board hearing before the 
undersigned.  Because no additional evidence had been 
identified by the veteran as being available, but absent from 
the record, the Board found that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran was harmless error and did not prohibit consideration 
of the issue on appeal on the merits.  The Board determined 
that no further assistance was necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

The Joint Motion argues that, despite the aforementioned 
documents provided the veteran, VA has failed to properly 
apply the VCAA in this case because VA has failed to 
adequately comply with the notice provisions of the 
legislation pertaining to what information and evidence is 
necessary to substantiate the claim and what information and 
evidence not of record VA would seek to obtain and what 
information and evidence the veteran would be expected to 
obtain, citing Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  Hence, VA did not adequately address the new duty 
to assist provisions of the legislation, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board notes that compliance with the VCAA requires that, 
once a "substantially completed claim" has been received, 
the veteran be notified, via letter, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio, 
the Court concluded that "Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."  

Citing Charles, the Joint Motion argues that VA failed to 
adequately discuss the amended duty to notify with respect to 
this claim.  Specifically, VA failed to discuss the provision 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement.  Hence, because VA failed 
to adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Quartuccio, 16 Vet. App. at 187; 
Charles, 16 Vet. App. at 373-74.  

Under the circumstances, the Court found that the veteran has 
not received appropriate notifications needed to met the 
standards required under the above-cited cases.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for chronic asthma, on 
both a direct and as a residual to 
exposure to mustard gas.  The RO is 
advised that they are to make 
determinations on the issue currently 
being remanded based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


